DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 3-6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kamon (US 2019/0381677).
Regarding Claim 1, Kamon discloses a link structure (see Abstract) comprising: 
A first link (10, 16).
A target member (31) wherein the target member is provided in an interior of the first link (see Fig. 1, showing that the first link makes a “C” shaped, and that the target member is located between the two arms 10A and 10B of the “C” shape, and accordingly the target member is located is provided in an interior), the target member is movable in the interior of the first link (see Figs. 2 and 3, showing the target member pivoting about bearings 13 within the first link, and accordingly is moveable within the interior). 
A movement mechanism (30) fixed to the first link (see Fig. 2, showing connection through bearings 13). Wherein the movement mechanism is configured to control movement of the target member (see Fig. 4; see also [0030]).
The movement of the target member is controlled to move in at least one specific movement direction along the first link (see Figs. 2, and 3 showing that the axial extension of the movement mechanism causes the pivoting of the target member, which is in the movement directions which are radial movements) based on power from a power part (see [0004], disclosing that the casing 33 contains a drive motor that drives a threaded shaft of linear actuator 30).
A rotation part (31b) fixed to the first link (see Fig. 2), wherein the rotation part serves as a rotation center of the target member to be moved and the movement mechanism of the target member  (see Fig. 2, showing that the rotation center serves as a rotation center for both components 31 and 30).
An action part (41) attached to the target member (see Figs. 2 and 3, showing that the action part is a shaft that is coupled to the end of the liner actuator 30, and accordingly is considered to be attached to the casing, which is the target member to be moved). Wherein the action part is configured to act on a movement of a second link (20) mounted onto the first link (see Figs. 2 and 3, showing that the action part is connected to the second link, and that movement of the action part causes movement of the second link relative to the first link, and further that the second link is mounted to the first link through both the liner actuator 30, and through shaft 42).
Regarding Claim 3, Kamon further discloses the link structure according to claim 1, wherein the target member to be moved is a housing (see Figs. 2 and 4, showing that the target member is the housing for the screw mechanism of the linear actuator), and 
The movement mechanism comprises: a screw shaft (61) supported by the housing (see Fig. 4), the screw shaft extending along the movement directions (see Fig. 4, showing that the screw would extend in both radial and axial directions, which includes a plane that would be defined by the radial movements of the target member).
A nut (62) into which the screw shaft is inserted (see Fig. 4), the nut being fixed to the first link (see Fig. 4, showing that the nut if fixed to the first link through the screw shaft and the housing).
Regarding Claim 4, Kamon further discloses the link structure according to claim 3, wherein the housing supports both ends of the screw shaft (see Fig. 4, showing that the top side of the screw shaft as the figure is oriented is supported by the housing through elements 37 and 38, and that the bottom side of the screw shaft is supported by the housing through the nut and tube 32).
	Regarding Claim 5, Kamon further discloses the link structure according to claim 3, wherein the movement mechanism further comprises a guide part (32) provided along the screw shaft (see Fig. 4, showing the two components nested), and the guide part causing the housing to move (see Fig. 4, showing that the guide part attaches to shaft 41, which prevents rotation of the guide part, since the guide part is attached to the nut, rotation of the nut is prevented, meaning that as the shaft is rotated, the nut move linearly along the screw shaft, which in turn causes the linear actuator to expand in length causing the housing to rotational move relative to the first link, and accordingly the fixing of the guide part in such as manner causes the housing to move).
Regarding Claim 6, Kamon further discloses the link structure according to claim 3, further comprising the power part provided to the housing in the interior of the first link (see Fig. 3, showing that element 33 which includes the drive motor is at least partially within the portion of the first link formed by side arms 10A and 10B), the power part giving the power to cause the housing to move (see [0044], disclosing that rotation of the drive motor causes the threaded shaft to rotate through transmission member 51, 52, which are depicted in Fig. 3 as gears, and accordingly the electrical power that drives the drive motor is converted into a mechanical rotation power that drives the screw shaft and nut).

Response to Arguments
Applicant's arguments filed 06/09/2022 have been fully considered but they are not persuasive.
Page 8 Lines 8-11: Applicant argues that Kamon does not disclose that the rotation part serves as a rotation center of the target member to be moved and the movement mechanism of the target member. This is not persuasive. As currently written “wherein the rotation part serves as a rotation center of the target member to be moved and the movement mechanism of the target member” can be read that the rotation part is the rotation center for the target member and the rotation center for the movement mechanism, and accordingly Kamon meets this limitation since both the target member 31 and the movement mechanism 30 are both rotated by the rotation part. If Applicant intends for the rotation part to be both the movement mechanism (i.e. they are the same part) and is also the rotation center for the target member, the claims should be amended as such.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY ROBERT WEBER whose telephone number is (571)272-3307. The examiner can normally be reached 8AM - 6PM M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM C JOYCE can be reached on (571) 272-7107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.R.W./Examiner, Art Unit 3658                                                                                                                                                                                                        
/Jake Cook/Primary Examiner, Art Unit 3658